DUCKER, JUDGE:
Harleysville Mutual Insurance Company, a corporation, of Baltimore, Maryland, as subrogee of Lena Nancy Shaver, claims $226.88 for damages done to the automobile of the Claimant’s insured, Lena Nancy Shaver, who was driving her automobile on U. S. Route 220 about six miles east of Franklin, Pendleton County, West Virginia, resulting from debris falling upon her automobile when the Highway Department was blasting rock without proper warning signals having been given to motorists there upon the highway.
The facts, including the reasonableness of the costs of repairs, were admitted by the pleadings, and as the loss was undoubtedly occasioned by the negligence of the Highway Department’s employees, we are of the opinion to and do award the Claimant the sum of $226.88.
Award of $226.88.